DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 – 5, 9 – 12, 15 – 18, 21 – 27 are allowed. Claims 6 - 8, 13, 14, 19, and 20 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A method for adjusting communications between a telematics unit of a vehicle and a remote server, the method comprising: determining, from sensor data obtained via one or more sensors, whether a motor of [[a]] the vehicle having [[a]] the telematics unit is turned off; determining, from the sensor data, whether a user has requested that the telematics unit operate in an energy conservation mode; and operating the telematics unit, using one or more adjusted values for a duration of a timer for performing tracking or registration, or both, with respect to a cellular network for communications with the remote server instead of one or more predetermined default values stored in a computer memory, for communicating with [[a]] the remote server, such that an extended duration for the timer is utilized for the communications between the telematics unit of the vehicle and the remote server, thereby causing the telematics unit to remain in an extended dormant state of operation, when it is determined that both the motor for the vehicle is turned off and the user has requested that the telematics unit operate in 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 9, A system for adjusting communications between a telematics unit of a vehicle and a remote server, the system comprising: a plurality of sensors disposed onboard [[a]] the vehicle having a motor and [[a]] the telematics unit, and configured to generate sensor data pertaining to [[a]] the motor of the vehicle and user inputs for a user of the vehicle; and a processor coupled to the plurality of sensors and configured to at least facilitate: determining, from the sensor data, whether the motor is turned off, determining, from the sensor data, whether a user has requested that the telematics unit operate in an energy conservation mode; and operating the telematics unit, using one or more adjusted values for a duration of a timer for performing tracking or registration, or both, with respect to a cellular network for communications with the remote server instead of one or more predetermined default values stored in a computer memory, for communicating with [[a]] the remote server, such that an extended duration for the timer is utilized for the communications between the telematics unit of the vehicle and the remote server, thereby causing the telematics unit to remain in an extended dormant state of operation, when it is determined that both the motor for the vehicle is turned off and the user has requested that the telematics unit operate in an energy conservation mode.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 15, A vehicle featuring adjusted communications with a remote server, the vehicle comprising: a body; a motor disposed within the body; a plurality of 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled, "Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666